       Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA             )

            v.                       )       CR. NO. 21-CR-231 (RBW)

KATHERINE EMMA ROSS                  )

____________________________________)




                   MEMORANDUM IN AID OF SENTENCING




  “[S]imply punishing the broken--walking away from them or hiding them from
     sight--only ensures that they remain broken and we do, too. There is no
                  wholeness outside of our reciprocal humanity.”

          Bryan Stevenson, Just Mercy: A Story of Justice and Redemption




                                         1
         Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 2 of 21




       In her letter to this Honorable Court, Katherine Ross’s mother writes about her Christian

faith. There is no doubt that she is aware of the following story from the Bible about the little

girl who Jesus raised from the dead:

       He went in and said to them, “Why all this commotion and wailing? The child is
       not dead but asleep.” But they laughed at him. After he put them all out, he took
       the child’s father and mother and the disciples who were with him, and went in
       where the child was. He took her by the hand and said to her, “Talitha koum!”
       (which means “Little girl, I say to you, get up!”). Immediately the girl stood up
       and began to walk around (she was twelve years old). At this they were
       completely astonished.
       Mark 5:39-42 (NIV)

Katherine’s mother wants the Court to know that her little girl is not dead. She can still get up

and “can start over.”

       At twelve years old, Katherine was living a normal American life, untouched by violence,

heartbreak, and tragedy. Her mother reports that Katherine was a happy child, who loved to read

and would spend evenings reading book after book. Her parents were divorced and she lived

with her mom, but she saw her father frequently. At the beginning of her teenage years,




       By 19 years old,




                                                                                                    ,

                                                 2
         Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 3 of 21




and abuse from her boyfriend. In 2017, her boyfriend tragically died in a car accident. His death

took a toll on her mental health, which led to

       Despite these struggles, Katherine continued to push herself, and obtained an Associate’s

Degree in Paralegal Studies. She loves the law and loves helping people. Katherine began

working an office manager and paralegal at the Victim-Law Firm in Washington, DC, owned by

Person A.                                                   . Katherine confessed to Person A

that she had been taking money from his firm. She was immediately terminated and cooperated

with law enforcement in investigating the case.

       In Just Mercy: A Story of Justice and Redemption, Bryan Stevenson stated, “[e]ach of us

is more than the worst thing we’ve ever done.” The § 3553(a) factors recognize this because it

requires the Court to examine the history and characteristics of the defendant. While the U.S.

Sentencing Guidelines recommend a certain sentence based on criminal history and offense

level, courts have in most cases given lower than guideline sentences in fraud cases. Those

defendants were more than the offenses they committed. The offense did not end the story for

them. Katherine’s offense does not end the story for her. Depression, drugs, disconnection and

death do not have a permanent end to her story. Her character shows that she can persevere.

With treatment and resources, Katherine can “get up” and get on the right path.

       Katherine Emma Ross, through undersigned counsel, hereby respectfully submits this

Sentencing Memorandum in anticipation of her sentencing. Based on the nature and

circumstances of the offense, her background, acceptance of responsibility, and the relevant

sentencing factors pursuant to 18 U.S.C. § 3553(a), the defense respectfully requests a sentence

of 12 months and 1 day, which is fair and reasonable.




                                                  3
           Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 4 of 21




                                          Case Background

          On March 18, 2021, an Information was filed against Ms. Ross, charging her with one

count of Bank Fraud, in violation of 18 U.S.C. §§ 1344 (1) and (2). Two weeks later, she pled

guilty to the Information. Ms. Ross accepts responsibility for the offense and did not put the

government to its burden of proof at trial.

                                           Sentencing Law

          1. History – From unfettered discretion to Guideline bound.

          For 200 years, federal judges had wide discretion when it came to sentencing and could

    sentence how they saw fit and “there was virtually no appellate review of the trial judge’s

    exercise of sentencing discretion.” 1 Former federal judge, Marvin E. Frankel was the “most

    influential critic[] of indeterminate federal sentencing” and in 1972, he published a “forceful ….

    indictment of the sentencing authority he himself exercised--powers which he described as

    ‘almost wholly unchecked and sweeping’ and which he found ‘terrifying and intolerable for a

    society that professes devotion to the rule of law.’” 2 Judge Frankel called for a “Commission

    on Sentencing” and the enactment of laws to make guidelines that would be “binding” on

    federal judges. 3 Congress answered Judge Frankel’s call and in 1984 the Sentencing

    Commission was born. For decades, the U.S. Sentencing Guidelines were binding.

          The era of binding guidelines ended sixteen years ago, when the Supreme Court held that

    “the Federal Sentencing Reform Act of 1984…ma[de] the Guidelines effectively advisory.”

    United States v. Booker, 543 U.S. 220, 245 (2005) (emphasis added). Under Booker, the




1
  Kate Stith & Steve Y. Koh, The Politics of Sentencing Reform: The Legislative History of the
Federal Sentencing Guidelines, 28WAKE FOREST L. REV. 223, 225 (1993).
2
  Id. at 228.
3
  Id. at 228.
                                                   4
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 5 of 21




“district courts, while not bound to apply the Guidelines, must consult those Guidelines and

take them into account when sentencing.” Id. at 264 (citing See 18 U.S.C. §§ 3553(a)(4), (5)).

While holding that district courts should still consider the Guideline calculations and ranges for

sentencing purposes, the Supreme Court in Booker held that courts must consider all the

purposes of sentencing set forth in 18 U.S.C. § 3553(a). Overall, in light of Booker, courts must

treat the Guidelines as one among several of the sentencing factors.

      18 U.S.C. § 3553(a) provides that the Court must consider:

          (1) the nature and circumstances of the offense and the history and characteristics of

              the defendant;

          (2) the need for the sentence imposed—

              (A) to reflect the seriousness of the offense, to promote
                  respect for the law, and to provide just punishment for
                  the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the
                  defendant; and
              (D) to provide the defendant with the needed educational
                  and vocational training, medical care, or other
                  correctional treatment in the most effective manner

          (3) the kinds of sentences available;

          (4) the kinds of sentence and the sentencing range established for—

              (A) the applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines— (i)issued by the Sentencing
                  Commission pursuant to section 994(a)(1) of title 28, United States Code,
                  subject to any amendments made to such guidelines by act of Congress
                  (regardless of whether such amendments have yet to be incorporated by the
                  Sentencing Commission into amendments issued under section 994(p) of title
                  28); and (ii) that, except as provided in section 3742(g), are in effect on the
                  date the defendant is sentenced; …

          (5) any pertinent policy statement— …

          (6) the need to avoid unwarranted sentence disparities among defendants with similar

                                                  5
         Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 6 of 21




               records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

       Several years after Booker, the Supreme Court made clear that the “Court’s overarching

duty” is to “‘impose a sentence sufficient, but not greater than necessary,’” Pepper v. United States,

562 U.S. 476, 493 (2011) (quoting 18 U.S.C. § 3553(a)), to comply with “the four identified

purposes of sentencing: just punishment, deterrence, protection of the public, and rehabilitation,”

Dean v. United States, 137 S. Ct. 1170, 1175 (2017); see also 18 U.S.C. § 3553(a)(2). In addition,

the sentencing court may consider any “information concerning the background, character, and

conduct” of the defendant, including age, educational and vocational skills, mental and emotional

conditions, and lack of guidance as a youth. 18 U.S.C. § 3661.

       Congress has further provided that:

       [t]he court, in determining whether to impose a sentence of imprisonment, and, if a
       term of imprisonment is to be imposed, in determining the length of the term, shall
       consider the factors set forth in Section 3553(a) to the extent that they are
       applicable, recognizing that imprisonment is not an appropriate means of
       promoting correction and rehabilitation.

18 U.S.C. § 3582(a) (emphasis added). With that limitation and considering all of the purposes

of sentencing, the Court must impose a sentence that is “sufficient, but not greater than

necessary, to comply with the purposes [of sentencing].” Id. § 3553(a) (emphasis added).

       2. The Sentencing Guidelines are only one factor, thus Courts must not anchor
          themselves to the Guidelines.

       Since Booker, the Supreme Court reaffirmed that the Sentencing Guidelines are merely one

factor to be considered by district courts when fashioning a reasonable sentence and that the

Sentencing Guidelines are not to be weighed more heavily than other sentencing factors. See Rita

v. United States, 551 U.S. 338 (2007); Gall v. United States, 552 U.S. 38 (2007). A sentencing

court shall not simply presume that a sentence within the Guideline range is automatically

                                                  6
         Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 7 of 21




reasonable or that a sentence within the Guideline range is more reasonable than a sentence outside

of the Guideline range. Rita, 551 U.S. at 338; Gall, 552 U.S. at 46. The sentencing court further

shall not presume that a sentence outside of the Guidelines range is unreasonable. Id. By

considering the Sentencing Guidelines along with all of the factors set forth 18 U.S.C. § 3553(a),

“the sentencing court subjects the defendant’s sentence to the thorough adversarial testing

contemplated by federal sentencing procedure.” Rita, 551 U.S. at 351.

       It is critical for sentencing courts to consider all sentencing factors and to not give undue

weight to the Sentencing Guidelines because, as the Supreme Court has long emphasized that “‘[i]t

has been uniform and constant in the federal judicial tradition for the sentencing judge to consider

every convicted person as an individual and every case as a unique study in the human failings

that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.’” Gall, 552

U.S. at 52 (quoting Koon v. United States, 518 U.S. 81, 113 (1996)); see also United States v.

Faison, No. GJH-19-27, 2020 U.S. Dist. LEXIS 27643, at *4-5 (D. Md. Feb. 18, 2020)(“But if

judges are not careful, a rote application of the Guidelines can turn what is often a life-defining

moment for the defendant into a check-the-box, formulaic calculation devoid of the

individualized sentencing we strive for.”).

       Overall, judges are encouraged to resist “anchoring” the sentence on the guideline

numbers. “Anchoring is a cognitive bias that describes the human tendency to adjust judgments

or assessments higher or lower based on previously disclosed external information - the ‘anchor.’

Studies demonstrate ‘that decisionmakers tend to focus their attention on the anchor value and to

adjust insufficiently to account for new information.’” Mark W. Bennett, Confronting Cognitive

“Anchoring Effect” and “Blind Sot” Biases in Federal Sentencing: A Modest Solution for

Reforming a Fundamental Flaw, 104 J. Crim. L. & Criminology 489, 495 (2014) (citations



                                                  7
           Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 8 of 21




omitted).

         It is important to distinguish the guidelines' intended, salutary effect - promoting
         consistency and proportionality in sentencing - from the unintended anchoring
         effect that the guidelines can exert. … Anchoring leads to cognitive error not
         insofar as judges intentionally use the guidelines in an advisory fashion, but
         instead when judges irrationally assign too much weight to the guidelines range,
         just because it offers some initial numbers.

Id. at 524 (inner quotation marks and citation omitted); see also United States v. Docampo, 573

F.3d 1091, 1105 n.5 (11th Cir. 2009) (Barkett, J., concurring and dissenting) (“Not only have

district courts now become used to relying on [the Guidelines], but the Guidelines inevitably

have a considerable anchoring effect on a district court’s analysis”).

         Another reason to resist anchoring a sentence to the Guidelines is that the guidelines are

not always based on empirical data. “A district court may deviate from a sentencing guideline

where empirical data shows that adherence to it would yield a sentence that is ‘greater than

necessary.’” United States v. Price, 649 F.3d 857, 860 (8th Cir. 2011) (quoting Kimbrough v.

United States, 552 U.S. 85, 109-10, 128 S. Ct. 558, 169 L. Ed. 2d 481 (2007)).

                                              Argument

         For the following reasons, a sentence of 12 months and 1 day is the only sentence that is

not greater than necessary, yet sufficient, for the purposes of sentencing.

I.       The Nature and Circumstances of the Offense 4

         On or about August 2016 to May 2017, Ms. Ross worked for the Victim-Law Firm, as an

office manager and paralegal. She left in May to pursue another position, but was asked to

return when other employees of the firm left. She continued to work there until June 2020. She

worked as an independent contractor and received 1099s, which were provided to the defense in

discovery. On or about June 26, 2020, Katherine Ross confessed to Person A that she embezzled


4
    The defense plans to supplement this section with a psychologist report, which is forthcoming.
                                                   8
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 9 of 21




thousands of dollars from his firm accounts by writing checks on her behalf. The accounts were

the Victim-Firm trust, operating, and business accounts. Ms. Ross wrote several checks to

herself as “compensation” which were not legitimate compensation. She also cashed checks

payable to herself that included “Cash for [Person A]” in the description line. While certain of

those checks were in fact cashed for Person A, after Person A authorized those transactions out

of the Victim-Firm accounts and were delivered to Person A, most of the checks were not

authorized.

       In an October 8, 2020, interview with law enforcement agents, Ross admitted that she

embezzled funds from the Victim-Law-Firm and Person A. Person A suffered a significant

financial hardship because of Ross’ embezzlement scheme. The parties stipulate that Ross stole

at least $320,000 from the Victim-Law-Firm and Person A through these various means.

       Ms. Ross has accepted responsibility by not only confessing to Person A what she had

done, but also by admitting her actions to law enforcement and taking steps to pay Person A

back. She understands his frustration and anger and is very remorseful for the hurt and pain that

she has caused him.

II.    Ms. Ross’s History and Characteristics 5

       Ms. Ross was born in                                . She lived in Wisconsin, until she

turned one, when her family moved to Virginia in 1992. Years later, her parents divorced when

she was five years old. She began living with her stepfather, her older brother, and her mother

when she was 6 years old. Katherine has two younger sisters who are 17 and 13 years old.




5
                                                                                                   .
                                                9
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 10 of 21




       Katherine “was a happy child and did well in school.” 6 She loves her family dearly. Her

stepfather describes how Katherine would watch her younger sisters while he and her mother

went to work – “She took good care of them and made sure they went to the park and the pool.

She had an evening job and school at the time also.” 7 She has flown to Wisconsin to help her

grandmother when she was ill. Her two best friends describe her as someone who would do

anything to help 8 and stood up for what was right. 9

       Her family and friends describe how Katherine loves to work. Her mother Sally said

       My favorite quality that Katherine has is that she loves to work. She has never
       been a lazy person. She got her first job at 14 and has had a job ever since. Work
       is like therapy for her. She takes great pride in being a hard worker. I think she
       would have gone far and been in a top position



Exhibit 1, p.2. Her stepfather explains that




                      “For such a hard-working person with a bright future ahead of her, she

could have made a great attorney- her legal writing and research is better here than all the

attorneys and Law Clerks at the firm.” 10

       Ms. Ross has continued to work during the pendency of this case.




6
  Letter from mother, Sally      (Exhibit 1).
7
  Letter from stepfather,             (Exhibit 2).
8
  Letter from                 (Exhibit 3).
9
  Letter from               (Exhibit 4).
10
   Letter from                        (Exhibit 5).
                                                 10
          Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 11 of 21




                  .

          Similarly,




          Her family and friends discuss how intelligent Katherine is. Her mom explained that as a

child she did well in school. Her stepfather stated that she was a hard worker and managed work

and school. Her school transcripts show several excellent scores in U.S. History, Computer

Applications, Real Estate Law, Estate Planning, Business Law, Torts, and Legal Writing to name

a few. 12
                          13




11
     Letter from                         (Exhibit 6).
12
                                           Transcript (Exhibit 7).
13
     Exhibit 4.
                                                 11
Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 12 of 21




                              12
          Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 13 of 21



                      18



          Katherine’s brother,     , works in the area of chemistry and medical diagnostics.




                           ” 19


III.      The Purpose of Sentencing Will be Accomplished with a Sentence of 12 Months and
          1 Day.

          The Court is required to “impose a sentence sufficient, but not greater than necessary, to

comply with the purposes set forth in paragraph (2) of this subsection.” 18 U.S.C. § 3553 (a).

          A.     The Requested Sentence Would Reflect the Seriousness of the Offense, to
                 Promote Respect for the Law, and to Provide Just Punishment for the
                 Offense.

          18 U.S.C. § 3553(a)(2)(A) provides that the Court must assess “the need for the sentence

imposed— . . . to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense.” Incarceration is not required in order for a sentence to

reflect the seriousness of the offense. “A sentence of probation rather than incarceration can

work to promote the sentencing goal of respect for the law by illustrating a rejection of the view

that the law is merely a means to dispense harsh punishment without taking into account the real

conduct and circumstances involved in sentencing.” United States v. Bennett, No. 8:07CR235,

2008 U.S. Dist. LEXIS 45302, at *12 (D. Neb. May 30, 2008) (citing Gall, 552 U.S. at 99).




1818
      Id. at 14.
19
     Letter from brother, Matthew Ross (Exhibit 8).
                                                  13
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 14 of 21




       To determine a just punishment for Ms. Ross, the Court must consider how she will serve

her time. Since the beginning of the COVID-19 pandemic, inmates have served time under

harsher conditions – movement is limited, visits were suspended, and clients have been detained

in the cells for a large majority of the day. While the Bureau of Prisons has gone through several

phases to modify restrictions on inmates, social visits are limited to maintain safety, and

“[i]nmate movement in small numbers is authorized for…showers three times each week.” 20

Thousands of BOP inmates have tested positive for COVID-19 and the latest BOP numbers

show that 240 inmates have died from COVID-19. 21 With the rise of COVID-19 variants, the

risks of contracting the virus and death remain a serious concern for inmates.

       B.      The Requested Sentence Would Provide Adequate Deterrence to Criminal
               Conduct and Protect the Public from Further Crimes of the Defendant.

       Under 18 U.S.C. § 3553(a)(2)(B) and (a)(2)(C), this Court must also consider “the need

for the sentence imposed—. . . to afford adequate deterrence to criminal conduct...[and] to

protect the public from further crimes of the defendant.” The public will be protected while Ms.

Ross serves the requested sentence. The instant offense involved Ms. Ross’s conduct with her

former employer, Person A.




                                            In addition, after Ms. Ross completes her sentence,

she will be subject to supervision, which will further deter criminal conduct.



20
   See Fed. Bureau of Prisons, BOP Modified Operations (Updated Nov. 25, 2020),
https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed December 4, 2020).
21
   See Fed. Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last
accessed July 27, 2021).
                                                 14
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 15 of 21




       While “[p]rison is an important option for incapacitating and punishing those who

commit crimes,” evidence suggests that lengthy prison sentences do not have a “chastening”

effect and “produce at best a very modest deterrent effect.” Five Things About Deterrence, Nat’l

Inst. Justice, U.S. Dep’t of Justice, 1-2 (May 2016). With respect to specific deterrence, research

shows conclusively that “[t]he certainty of being caught is a vastly more powerful deterrent than

the punishment,” that “[s]ending an individual convicted of a crime to prison isn’t a very

effective way to deter crime,” and that “[i]ncreasing the severity of punishment does little to

deter crime.” Id. (emphasis in original); see also James Austin et al., How Many Americans Are

Unnecessarily Incarcerated?, Brennan Ctr. For Just., N.Y. Univ. School of Law, 22 (2016)

(quoting a 2011 study by criminologists concluding that “across all offenders, prisons do not

have a specific deterrent effect. Custodial sentences [jail and prison] do not reduce recidivism

more than noncustodial sanctions.”). No further incarceration is needed to deter criminal

conduct in this case.

       C.      The Requested Sentence Would Provide Ms. Ross with the Needed
               Educational or Vocational Training, Medical Care, or other Correctional
               Treatment in the Most Effective Manner.

       Under 18 U.S.C. § 3553(a)(2)(D) this Court must also consider “the need for the sentence

imposed—. . . to provide the defendant with needed. . . medical care. . . in the most effective

manner.”

                        The BOP notes that programing is only being offered “to the extent

practicable” and that “[i]nstitutions with active COVID-19 cases may make exceptions to these

programming requirements for the safety of inmates and staff.” 22 Undoubtedly, because of the




22
  See Fed. Bureau of Prisons, BOP Modified Operations (Updated Nov. 25, 2020),
https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed December 4, 2020).
                                                  15
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 16 of 21




pandemic, the conditions an inmate serves under now are harsher than they were before the

pandemic.

                                                                 .


IV.    A 12 Month and 1 Day Sentence Properly Reflects § 3553(a) Considerations and
       Adheres to the Principle that this Court May Not Presume that a Guideline
       Sentence Is Reasonable.

       When sentencing a defendant, the Court must treat the Guidelines “as one factor among

several” that § 3553(a) requires the Court to consider. Kimbrough v. United States, 552 U.S. 85,

90 (2007). As stated above, courts should resist anchoring a sentence to the guideline numbers.

See Docampo, 573 F.3d at 1105 n.5 (Barkett, J., concurring and dissenting) (“Not only have

district courts now become used to relying on [the Guidelines], but the Guidelines inevitably

have a considerable anchoring effect on a district court’s analysis”). Because the Guidelines

merely reflect a “wholesale” view “rough[ly] approximat[ing] . . . sentences that might achieve

§ 3553(a)’s objectives,” Booker and § 3553(a) require the Court to tailor an individualized

sentence that actually does achieve § 3553(a)’s objectives in the case before it. Rita, 551 U.S. at

348, 350. This Court may not presume that a Guideline sentence is reasonable and should,

instead, consider whether or not the applicable Guidelines sentence properly reflects § 3553(a)

considerations and whether “the case warrants a different sentence regardless.” Id. at 351.

Indeed, “it remains the judge’s duty to tailor every sentencing to the case and defendant at hand,”

regardless of the guidelines range. United States v. Sabillon-Umana, 772 F.3d 1328, 1330 (10th

Cir. 2014) (Gorsuch, J.). Last year, a U.S. District Court Judge explained the following:

       During the sentencing hearing, the lawyers and the judge discuss the appropriate
       sentence, often at great length, but after the judge announces a decision, that
       judge, the lawyers, and the staff move on to the next case; the hearing and
       outcome soon fade into distant memory. Meanwhile, for the defendant, the torture
       of a monotonous existence begins, while life for his family moves forward

                                                16
       Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 17 of 21




       without him. For him, every day, month and year that was added to the ultimate
       sentence will matter. The difference between ten and fifteen years may determine
       whether a parent sees his young child graduate from high school; the difference
       between ten and fifteen months may determine whether a son sees his sick parent
       before that parent passes away; the difference between probation and fifteen days
       may determine whether the defendant is able to maintain his employment and
       support his family. Thus, it is crucial that judges give careful consideration to
       every minute that is added to a defendant's sentence. Liberty is the norm;
       every moment of incarceration should be justified.

United States v. Faison, No. GJH-19-27, 2020 U.S. Dist. LEXIS 27643, at *3-4 (D. Md. Feb. 18,

2020) (emphasis added).

       A. Defense Request for A Variance




                                              17
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 18 of 21




       Regarding the two-level enhancement in paragraphs 48 and 50, the defense objected to

the enhancement because Ms. Ross was not under a criminal justice sentence. See PSR, p. 36.

The Probation Office cites a Fourth Circuit opinion in 2018 for support, titled United States v.

Brown. Id. 24 United States v. Brown, 909 F.3d 698 (4th Cir. 2018) is not applicable. In Brown,

the defendant was “under a ten-year period of good behavior arising from his state court

conviction.” 909 F.3d at 700. Here, Ms. Ross was not actually under supervision and instead

given a fine. This case is more akin to United States v. Spikes, 543 F.3d 1021 (8th Cir. 2008),

where the defendant received a fine after a domestic battery offense. In Spikes, the district court

determined that the two-level enhancement applied because the defendant did not comply with

the conditions of deferred prosecution and thus the conditions were “sufficiently supervisory” for

purposes of U.S.S.G § 4A1.1(d). Id. at 1024. The Eighth Circuit disagreed and determined that

the defendant, in the end, had received a fine. Id. at 1025. Here, Ms. Ross was not under any

form of supervision and instead needed to pay a fine to close the case. There was no




23
   The Juvenile and Domestic Relations District Court, p. 9, available at
http://www.courts.state.va.us/courts/jdr/jdrinfo.pdf
24
   The Probation Office did not provide a citation for this opinion.
                                                18
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 19 of 21




unsupervised or supervised probation.

        Furthermore, this offense should not count for any points because Ms. Ross received a

fine. Under U.S.S.G § 4A1.2(c)(1), a misdemeanor or petty offense only counts if a term or

probation was imposed or a term of imprisonment was imposed. Here, probation was not

imposed and imprisonment was not imposed. “[A] suspended sentence, standing alone without

an accompanying term of probation, is not a ‘criminal justice sentence,’ as that term is used in §

4A1.1(d).” United States v. Kipp, 10 F.3d 1463, 1467 (9th Cir. 1993). Therefore, the two-level

enhancement should not apply here.

        Based on these two objections, the defense requests that the Court grant a variance and

treat Ms. Ross as if she were in Criminal History Category II, based on 2 or 3 criminal history

points and consider that the offense level is 30-37 months. The defense argues that a 30-37

month sentence is still greater than necessary to comply with the purpose of sentencing in this

case.



                                                                        In addition, a variance is

further warranted because “[i]n comparison to men in prison, women in prison are more likely to

report having experienced physical and/or sexual abuse as children and adults.” 25 Notably,

        Research points to a number of policies and procedures that contribute to the
        gender differences observed in prison population growth. For instance, women in
        prison often face a greater likelihood of disciplinary action and more severe
        consequences for similar behavior than their male counterparts. Consequently, in
        comparison to men, women in prison may disproportionately lose good
        conduct credits that would reduce their sentence, causing women to spend
        more time behind bars. A 2015 psychiatric study also found that women in
        prison with mental health, substance abuse, and co-occurring disorders face


25
  U.S. Commission on Civil Rights, Women in Prison: Seeking Justice Behind Bars, Briefing
Report before the United States Commission on Civil Rights, Feb. 2020, p.23, available at
https://www.usccr.gov/pubs/2020/02-26-Women-in-Prison.pdf (last accessed on Aug. 2, 2021).
                                                19
          Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 20 of 21




          greater hurdles acclimating to incarceration than women without such
          disorders. 26




          B. The Fraud Guidelines are not consistent with Empirical Data.

          The Supreme Court has explained that U.S. Sentencing Commission “fills an important

institutional role…to ‘base its determinations on empirical data and national experience.’”

Kimbrough v. United States, 552 U.S. 85, 109 (2007). However, when the Commission fails to

base guidelines on empirical data and national experience, the district court may determine that a

guideline “yields a sentence ‘greater than necessary’ to achieve § 3553(a)’s purposes, even in a

mine-run case.” Id. at 110.

          The fraud guidelines were “partly mandated by Congress, reacting in turn to public

outcry over such massive frauds as Enron and WorldCom.” United States v. Gupta, 904 F.

Supp. 2d 349, 351 (S.D.N.Y. 2012).

          [I]n implementing the Congressional mandate, the Sentencing Commission chose
          to focus largely on a single factor as the basis for enhanced punishment: the
          amount of monetary loss or gain occasioned by the offense. By making a
          Guidelines sentence turn, for all practical purposes, on this single factor, the
          Sentencing Commission effectively ignored the statutory requirement that federal
          sentencing take many factors into account, see 18 U.S.C. § 3553(a), and, by
          contrast, effectively guaranteed that many such sentences would be irrational
          on their face.

Id. (emphasis added) (sentencing defendant to 24 months incarceration where the calculated gain

was $15 million.). Here, a sentence of 33-41 months or 30-37 months, based on the loss amount

would be contrary to the mandate that the Court consider the many § 3553(a) factors. As stated

above, in light of Ms. Ross confessing her crime, her history and characteristics, and her



26
     Id. at p.13 (emphasis added).
                                                 20
        Case 1:21-cr-00231-RBW Document 28 Filed 08/02/21 Page 21 of 21




acceptance of responsibility, a sentence of 12 months and 1 day would comply with the purposes

of sentencing. This sentence will allow Ms. Ross to “get up” and recover from the offense and

reenter society, as her family and friends are requesting.

       Like in Gall, “[a]ny term of imprisonment in this case would be counter effective by

depriving society of the contributions of the Defendant who . . . understands the consequences of

his criminal conduct and is doing everything in his power to forge a new life.” 552 U.S. at 44

(citation omitted) (quoting district court). As a result, Ms. Ross requests a sentence of 12 months

and 1 day. The requested sentence is not “greater than necessary,” and is sufficient for the

purposes of sentencing.

                                            Conclusion

       For the foregoing reasons, and for any other reasons set forth at the sentencing hearing, a

sentence 12 months and 1 day sufficiently addresses Mr. Ross’s conduct as well as other factors

pursuant to 18 U.S.C. § 3553(a).

                                              Respectfully submitted,

                                              A.J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                              ______/s/__________________
                                              Ubong E. Akpan
                                              Assistant Federal Public Defender
                                              625 Indiana Ave., N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500




                                                 21
